In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
TIARA PULLENS,           *                          No. 13-173V
                         *                          Special Master Christian J. Moran
             Petitioner, *
                         *                          Filed: August 23, 2016
v.                       *
                         *                          Attorneys’ fees and costs; award in
SECRETARY OF HEALTH      *                          the amount to which respondent does
AND HUMAN SERVICES,      *                          not object.
                         *
             Respondent, *
******************** *

Nicholas E. Bunch, White, Getgey & Meyer, Cincinnati, OH, for petitioner;
Jennifer L. Reynaud, United States Dep’t of Justice, Washington, D.C., for
respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

      On August 5, 2016, petitioner moved for final attorneys’ fees and costs in
the above-captioned matter. Petitioner was previously awarded attorneys’ fees and
reimbursement of costs on an interim basis based on the parties’ stipulation.
Decision, issued Oct. 14, 2014, 2014 WL 5663903. Petitioner now submits this
request for $34,691.85, an amount to which respondent does not object. The Court
awards this amount.

       On March 3, 2013, Tiara Pullens filed a petition for compensation alleging
that the influenza vaccine, which she received on November 16, 2010, caused her
to suffer dermatomyositis. The undersigned issued a decision awarding


1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
compensation to petitioner based on the parties’ joint stipulation. Decision, issued
June 9, 2016, 2016 WL 3606063.

       Because petitioner received compensation, petitioner is entitled to an award
of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e). Petitioner seeks a total of
$34,691.85 in final attorneys’ fees and costs. In compliance with General Order
No. 9, petitioner states that she advanced no monies for reimbursable costs in
pursuit of his claim.

       After reviewing the request, the Court awards the following:

       A lump sum of $34,691.85 in the form of a check made payable to
       petitioner and petitioner’s attorney, Nicholas E. Bunch, of White,
       Getgey & Meyer, for attorneys’ fees and other litigation costs
       available under 42 U.S.C. § 300aa-15(e).

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court shall enter judgment in accordance herewith. 2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                2